Citation Nr: 0623758	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals from 
fractured ribs.

2.  Entitlement to service connection for a dental trauma 
injury.

3.  Entitlement to service connection for a reaction to 
medication taken for a dental trauma injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
September 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for residuals from 
fractured ribs, dental trauma, and reaction to medication.

The veteran's claims are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

In the veteran's March 2001 initial claim, he alleged that a 
fellow serviceman landed on him after an explosion during 
combat, breaking some of his ribs, and causing a dental 
injury.  Furthermore, he claims that when he was treated for 
the dental condition, it became infected, and that when he 
took medication for the dental injury, he had a reaction to 
the medication.  Although the evidence shows that the veteran 
received the Combat Infantryman Badge (CIB), the service 
medical records (including his separation examination) do not 
show any treatment for fractured ribs or for any type of 
dental trauma.  

Although a search was made in December 2003 for Surgeon 
General Office (SGO) records and morning reports, the 
National Personnel Records Center (NPRC) responded that the 
search should be limited to three months (reports had been 
requested from January to June 1952).  No letter was sent to 
the veteran after the NPRC's letter.  Although the veteran's 
claim, notice of disagreement, and substantive appeal do not 
mention when the aforementioned injuries occurred, in a May 
1987 VA Form 10-7131, the veteran described injuring his 
teeth during combat action in February or March of 1953, and 
that he received treatment at the 45th Mobile Army Surgical 
Hospital (MASH) unit.  

In light of the fact that no-follow up was made to obtain the 
aforementioned SGO records or morning reports, the veteran's 
claim should be remanded so that he can provide information 
about when the injuries occurred.  Since the veteran stated 
in May 1987 that he injured his teeth in February or March 
1953, if the veteran does not respond to said request, then 
the SGO records and morning reports should be obtained for 
the period from January to March 1953.  Also, the veteran's 
service personnel records and any clinical records from the 
45th MASH unit should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Write to the veteran and ask when the 
aforementioned injuries (fractured ribs, 
dental trauma, and medicinal reaction) 
took place.  If the veteran does not 
respond, assume that said injuries 
occurred in February or March 1953.  

2.  Obtain the veteran's service personnel 
records and any clinical records from the 
45th MASH unit for the time period when the 
veteran's injuries occurred from the NPRC.  

3.  Obtain the veteran's SGO records and 
any morning reports from the NPRC for the 
time period when the veteran's injuries 
occurred.  

4.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.

5.  Readjudicate the veteran's claims.  In 
the event that the claims are not resolved 
to the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





